UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-14859 GARB OIL & POWER CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0296694 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 1185 Gooden Xing Largo, FL (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (888) 573-6622 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)Yes o Nox The number of shares of issuer’s common stock outstanding as of July 28, 2016: 47,497,578,456. 1 FORM 10-Q FOR THE six months ended June 30, 2016 INDEX Page Part I Financial Information Item 1. Financial Statements F-1 Consolidated Balance Sheets as of June 30, 2016 (Unaudited) and December 31, 2015 F-1 Consolidated Statements of Operations for the three months ended June 30, 2016 and 2015 (Unaudited) F-3 Consolidated Statements of Operations for the six months ended June 30, 2016 and 2015 (Unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 Part II Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 2 Table of Contents USE OF CERTAIN DEFINED TERMS Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” “the Company”, or “Garb” are to the combined business of Garb Oil & Power Corporation and its consolidated subsidiaries. In addition, unless the context otherwise requires and for the purposes of this report only: · “Commission” refers to the Securities and Exchange Commission; · “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; · “Securities Act” refers to the Securities Act of 1933, as amended; and · “management of the Company” or “management” refers to the following individuals, who represent the directors and executive officers of the Company as of the date of this quarterly report on Form 10-Q, and those officers and directors that were appointed on August 21, 2013: o Tammy Taylor is the Company’s current Chief Executive Officer, President, Director and Principal Financial Officer, o M. Aimee Coleman is current Corporate Secretary and Principal Accounting Officer. CAUTIONARY STATEMENT RELATED TO FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This quarterly report on Form 10-Q and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below: · Our ability to continue as a going concern. · Our ability to achieve profitability and history of losses. · Our need for significant additional capital to fund our business plan. · Our ability to attract customers to our products. · Economic conditions that have an adverse effect on consumer and corporate spending. · Changes in applicable Federal and State manufacturing laws and regulations that have an adverse effect on our operations. · The market price for shares of our common stock has been and may continue to be highly volatile and the impact of penny stock rules on the liquidity of our common stock. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Garb Oil & Power Corporation and Subsidiaries Consolidated Balance Sheets June 30, 2016 December 31, 2015 (Unaudited) ASSETS Current assets: Cash $ $ 3 Receivables, net - - Total current assets 3 Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Related party payable Notes payable, net Derivative liability Notes payable - related party, net Derivative liability - related party Capital lease payable Accrued interest Accrued interest - related party Wage and payroll taxes payable Total current liabilities Total liabilities (Continued next page) F-1 Table of Contents Garb Oil & Power Corporation and Subsidiaries Consolidated Balance Sheets (Continued) June 30, 2016 December 31, 2015 (Unaudited) Mezzanine Equity: Class A preferred as of June 30, 2016; ($.0001 par value) 1,000,000 shares authorized, 24 shares outstanding as of June 30, 2016 and 24 shares outstanding as of December 31,2015 - - Class B preferred as of June 30, 2016; ($2.50 par value) 10,000,000 shares authorized, 4,419,918 shares outstanding as of June 30, 2016 and 4,419,918 shares issued and outstanding as of December 31, Preferred Class A additional paid in capital Preferred Class B additional paid in capital Totalmezzanine equity Stockholders’ Deficit: Common stock as of June 30, 2016; (no par value) 50,000,000,000 shares authorized, 47,497,578,456 shares outstanding at June 30, 2016 and 47,497,578,456 shares outstanding at December 31, 2015 ) ) Accumulated deficit ) ) Totalstockholders' deficit ) ) Total liabilities, mezzanine equity and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents Garb Oil & Power Corporation and Subsidiaries Consolidated Statements of Operations For the three months ended June 30, 2016 June 30, 2015 (Unaudited) (Unaudited) OPERATING EXPENSES Selling, general and administrative $ $ Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) (Loss) on write-off of subscription receivable - ) Gain on write-off of debt - Loss on derivative liability valuation ) ) Interest expense ) ) Interest expense - related party ) - Total Other Income (Expense) ) ) LOSS BEFORE INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES - - NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE ATTRIBUTABLE TO GARB OIL & POWER SHAREHOLDERS $ ) $ ) WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents Garb Oil & Power Corporation and Subsidiaries Consolidated Statements of Operations For the six months ended June 30, 2016 June 30, 2015 (Unaudited) (Unaudited) OPERATING EXPENSES Selling, general and administrative $ $ Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) (Loss) on write-off of subscription receivable - ) Gain on write-off of debt - Loss on derivative liability valuation ) ) Interest expense ) ) Interest expense - related party ) - Total Other Income (Expense) ) ) LOSS BEFORE INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES - - NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE ATTRIBUTABLE TO GARB OIL & POWER SHAREHOLDERS $ ) $ ) WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents Garb Oil & Power Corporation and Subsidiaries Consolidated Statements of Cash Flows For the six months ended June 30, 2016 June 30, 2015 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Loss on subscription receivable write-off - (Gain) on debt write-off ) - Debt issued for interest expense Amortization of debt discount Loss on derivative liability valuation Accretion of present value of capital lease Loan fees - Changes in operating assets and liabilities: Accounts payable and accrued expenses Accrued interest Related party payable ) Related party accrued interest Wages and payroll taxes payable Net cash used in operating activities ) ) (Continued next page) F-5 Table of Contents Garb Oil & Power Corporation and Subsidiaries Consolidated Statements of Cash Flows (Continued) For the six months ended June 30, 2016 June 30, 2015 (Unaudited) (Unaudited) Cash flows from investing activities - - Cash flows from financing activities: Proceeds from notes payable Payments on capital lease ) - Net cash provided by financing activities Net increase (decrease) in cash 61 Cash at beginning of period 3 Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for: Interest $
